     Case: 1:17-cv-09070 Document #: 49 Filed: 01/04/19 Page 1 of 1 PageID #:188

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                 Eastern Division

Jetun Jefferson
                          Plaintiff,
v.                                            Case No.: 1:17−cv−09070
                                              Honorable Sharon Johnson Coleman
Metra
                          Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, January 4, 2019:


        MINUTE entry before the Honorable Sharon Johnson Coleman: Status hearing
held on 1/4/2019. Plaintiff's case before Judge Norgle has also been referred to Magistrate
Judge Finnegan. Status hearing set for 2/4/2019 at 9:00 AM to ensure that a settlement
assistance counsel has been appointed and an appearance has been filed. Mailed notice.
(ym, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
